

	

		II

		109th CONGRESS

		1st Session

		S. 1591

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Baucus (for himself

			 and Mr. Grassley) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to modify the rules relating to the suspension of interest and certain

		  penalties where the taxpayer is not contacted by the Internal Revenue Service

		  within 18 months.

	

	

		1.Modifications of suspension

			 of interest and penalties where Internal Revenue Service fails to contact

			 taxpayer

			(a)Effective date

			 of exception from suspension rules for certain listed and reportable

			 transactions

				(1)In

			 generalParagraph (2) of

			 section 903(d) of the American Jobs Creation Act of 2004 is amended to read as

			 follows:

					

						(2)Exception for

				reportable or listed transactions

							(A)In

				generalThe amendments made

				by subsection (c) shall apply with respect to interest accruing after October

				3, 2004.

							(B)Special rule

				for certain listed and reportable transactions

								(i)In

				generalExcept as provided in

				clause (ii) or (iii), the amendments made by subsection (c) shall also apply

				with respect to interest accruing on or before October 3, 2004.

								(ii)Participants

				in settlement initiativesClause (i) shall not apply to any

				transaction if, pursuant to a published settlement initiative which is offered

				by the Secretary of the Treasury to a group of similarly situated taxpayers

				claiming benefits from the transaction, the taxpayer has entered into a

				settlement agreement with respect to the tax liability arising in connection

				with the transaction.

								(iii)Closed

				transactionsClause (i) shall

				not apply to a transaction if, as of July 29, 2005 (May 9, 2005 in the case of

				a listed transaction)—

									(I)the assessment of all Federal income taxes

				for the taxable year in which the tax liability to which the interest relates

				arose is prevented by the operation of any law or rule of law, or

									(II)a closing agreement under section 7121 has

				been entered into with respect to the tax liability arising in connection with

				the

				transaction.

									.

				(2)Effective

			 dateThe amendment made by

			 this subsection shall take effect as if included in the provisions of the

			 American Jobs Creation Act of 2004 to which it relates.

				(b)Treatment of

			 amended returns and other similar notices of additional tax owed

				(1)In

			 generalSection 6404(g)(1) of

			 the Internal Revenue Code of 1986 (relating to suspension) is amended by adding

			 at the end the following new sentence: If, after the return for a

			 taxable year is filed, the taxpayer provides to the Secretary 1 or more signed

			 written documents showing that the taxpayer owes an additional amount of tax

			 for the taxable year, clause (i) shall be applied by substituting the date the

			 last of the documents was provided for the date on which the return is

			 filed.

				(2)Effective

			 dateThe amendment made by

			 this subsection shall apply to documents provided on or after July 29,

			 2005.

				

